Citation Nr: 0106811	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
operative residuals of an arthrotomy of the right knee with 
chronic synovitis and osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1942 to January 1946.

In February 1999, the Board of Veterans' Appeals (Board) 
increased the rating for the veteran's service-connected 
right knee disability from 10 to 20 percent; the Board denied 
a rating higher than 20 percent.  And after receiving the 
claims folder back from the Board, the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
issued a decision in June 1999 making the increase effective 
from April 9, 1996, the date of receipt of the veteran's 
claim for a higher rating.  He submitted a notice of 
disagreement (NOD) in July 1999 requesting a rating higher 
than 20 percent.  And the RO issued another decision later in 
July 1999 increasing the rating from 20 to 30 percent, 
effective from January 27, 1999.  The RO confirmed its 
decision in January 2000, and the veteran submitted a 
substantive appeal (on VA Form 9) in March 2000 on the issue 
of his entitlement to a rating higher than 30 percent.


REMAND

The veteran last underwent a VA medical examination for 
compensation purposes several years ago, in May 1996.  And 
during that evaluation, the examining VA physician indicated 
that the veteran's right knee gradually had deteriorated 
since undergoing surgery while on active duty in the military 
to repair the medial meniscus cartilage-in fact, so much so 
that he had developed a 5-degree varus deformity with 
definite atrophy of his quadriceps and restriction of motion.  
But the VA physician did not believe the veteran was a 
candidate for surgery at that time to totally replace his 
right knee with a prosthesis-although the VA examiner 
acknowledged that it might be necessary in the future to 
consider that as an option if the veteran's knee continued to 
give him increasing difficulty.

More recent records, however, confirm the veteran's right 
knee disability indeed has continued to get progressively 
worse, as conceded by the Board and the RO in increasing his 
ratings since that evaluation.  But furthermore, records 
concerning treatment that he received on various occasions 
during 1999 at the outpatient clinic of the VA Medical Center 
(VAMC) in West Palm Beach, Florida, and from his private 
doctors (Drs. Michael Leighton, M.D., and Marc Freeman, M.D.) 
show that he is now a candidate for total knee replacement 
(TNR) surgery and, in fact, is seriously considering 
undergoing the procedure because of the extent of his severe 
degenerative arthritis causing persistent pain and painful 
motion-especially during lateral movements.  He also 
experiences recurring tenderness, swelling and limitation of 
motion, and he uses a cane to help him when walking because 
of his antalgic gait.

The veteran since has indicated in his March 2000 substantive 
appeal that "additional evidence will be submitted at [a] 
later date," suggesting that he has received even more 
recent treatment for his right knee-possibly including the 
total arthroplasty surgery alluded to above.  So these 
records should be obtained prior to further consideration of 
his appeal for a higher rating.  See EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991); He also should be re-examined 
since his disability is significantly worse than when last 
examined by VA for compensation purposes.  Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); and Goss v. Brown, 9 Vet. App. 
109, 114 (1996).  See also VAOPGCPREC 11-95 (April 7, 1995), 
60 Fed. Reg. 43186 (1995).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he provide a list containing 
the complete names, addresses, and dates 
of all sources of additional treatment 
(VA, private or other) that he has 
received for his right knee disability 
since 1999.  And after securing any 
necessary authorization, the RO should 
directly contact the sources identified 
and obtain copies of all relevant records 
in their possession, in accordance with 
38 C.F.R. § 3.159.  All evidence obtained 
should be associated with the other 
evidence of record.

2.  The RO should schedule the veteran 
for a VA orthopedic evaluation to 
determine the current status of his right 
knee disability.  The claims folder, and 
a copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests and studies to determine 
the severity of the disability should be 
conducted and the results reported in 
detail, including the extent of the 
veteran's range of motion.  The examiner 
also should specify what constitutes 
"normal" range of motion and whether 
the veteran has additional functional 
impairment above and beyond the range of 
motion objectively shown due to his 
chronic pain and painful motion-such as 
during times when his symptoms are most 
prevalent ("flare ups") or with 
repeated use.  It further is requested 
that the examiner determine whether the 
veteran's right knee disability exhibits 
weakness (due to instability, 
subluxation, etc.) and whether there is 
premature or excess fatigability, 
or incoordination.  And if feasible, 
these determinations also should be 
expressed in terms of the degree of 
additional range of motion loss.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned, along with the claims file, for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

4.  After completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should re-adjudicate the claim for a 
rating higher than 30 percent for the 
right knee disability.  And this should 
include considering whether the veteran 
is entitled to separate ratings for his 
arthritis (under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003) and, if clinically 
demonstrated, instability (under Code 
5257).  See Esteban v. Brown, 6 Vet. App. 
259, 261 (1994), citing 38 C.F.R. §§ 
4.14, 4.25.  See also VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).

5.  If the benefit requested is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits-to include a 
summary of the evidence and applicable 
laws, regulations and other legal 
precedent.  An appropriate period of time 
should be allowed for response prior to 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


